Citation Nr: 0325156	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1998 for an increased 
20 percent rating for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from November 1984 to April 
1992.  

The matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that increased the 
rating for a service-connected left shoulder disability from 
10 percent to 20 percent, effective December 1, 1998.  The 
veteran appeals for an earlier effective date for the 
increased rating.

The Board notes that in one of two written presentations 
dated August 27, 2003, the veteran's representative appears 
to be seeking reconsideration of a June 21, 1996 Board 
decision which denied an increase in a 10 percent rating for 
a left shoulder disability.  The Board advises the veteran 
and his representative that if they wish to seek 
reconsideration of the June 21, 1996 Board decision, they 
should file an appropriate motion at the address listed in 
38 C.F.R. § 20.1001.  


FINDINGS OF FACT

1.  On December 1, 1998, the RO received a claim from the 
veteran for an increase in a 10 percent rating for a service-
connected left shoulder disability.  

2.  The RO subsequently increased the rating for the left 
shoulder disability to 20 percent, effective December 1, 
1998.

3.  It is not factually ascertainable that the left shoulder 
disability increased in severity on a date within the year 
prior to the December 1, 1998 claim for increased rating.





CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
1998 for an increased
20 percent rating for a left shoulder disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from November 1984 to April 
1992.  He injured his left shoulder in service, and diagnoses 
included left shoulder strain and acromioclavicular joint 
separation.

The veteran filed a claim for service connection for a left 
shoulder disability in August 1992.  In an August 1994 rating 
decision, the RO granted service connection and a 10 percent 
rating for a left shoulder disability (residuals of 
acromioclavicular joint separation (minor upper extremity)), 
effective April 8, 1992, the date after separation from 
service.  In June 1996, the Board issued a decision which 
denied a rating higher than 10 percent for the left shoulder 
disability.  The Board's decision was not appealed.  

In April 1997, the RO denied a claim for an increase in the 
10 percent rating for the left shoulder disorder.  The 
veteran did not appeal this determination.  

The left shoulder was normal on a February 1998 VA X-ray.  
According to a report of a March 1998 VA MRI, the bones of 
the left shoulder were well aligned, and there was minimal 
effusion.  The impression was no evidence of a rotator cuff 
tear or significant impingement, and an unusually large 
anterior superior glenoid labrum displacing the supraspinatus 
tendon.  

On March 6, 1998, the veteran telephoned the RO and indicated 
that he was relocating.  He also indicated that he was 
seeking an increased rating for the left shoulder condition.

The veteran was scheduled for a VA examination in June 1998; 
he did not report.  

In July 1998, the RO denied a claim for an increase in a 10 
percent rating for the left shoulder disability.  The veteran 
did not appeal this determination.

On December 1, 1998, the RO received a claim from the 
veteran, seeking an increase in the 10 percent rating for the 
left shoulder disability.

On VA examination in January 1999, he was diagnosed with 
probable left acromioclavicular joint separation syndrome 
with pain.  Functional impairment was described as moderate.

In August 2000, the veteran was given a VA joints 
examination.  Left shoulder range of motion included 90 
degrees abduction, 105 degrees forward flexion, 70 degrees 
external rotation, and 90 degrees internal rotation.  The 
diagnosis was left shoulder arthralgia with moderate 
functional loss secondary to pain.  

In an April 2001 rating decision, the RO increased to 20 
percent the rating for the left shoulder disability, 
effective December 1, 1998, the date of receipt of the 
veteran's claim for an increased rating.  It was noted the 
latest VA examination showed that left arm motion was limited 
to the shoulder level, warranting a 20 percent rating under 
Diagnostic Code 5201.

In November 2001, the RO assigned a temporary total 
convalescent rating (38 C.F.R. § 4.30) from June 5 through 
August 31, 2001, based on left shoulder surgery, and a 20 
percent rating for the left shoulder condition was again 
effective as of September 1, 2001. 


II.  Analysis

Through discussions in correspondence, the RO decision, and 
the statement of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claim and of his 
and the VA's mutual responsibilities for providing evidence.  
Identified medical records have been obtained.  The RO 
obtained identified VA medical records from the time 
preceding the increased rating claim.  The RO also asked the 
veteran to specify if there were other relevant records which 
had not been obtained, but he did not respond.  Under the 
circumstances, the VA has satisfied the notice and duty to 
assist provisions of the law with respect to the claim on 
appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO increased the left shoulder disability rating from 10 
percent to 20 percent, effective as of a December 1, 1998 
claim for an increased rating.  The veteran contends that he 
is entitled to an effective date in 1992 when he first filed 
a claim seeking service connection for a left shoulder 
disability.

The veteran filed his original claim for service connection 
for a left shoulder disability in August 1992.  In August 
1994, the RO granted service connection and a 10 percent 
rating for a left shoulder disability, effective April 8, 
1992, the date after separation from service.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  A June 
1996 Board decision denied a higher evaluation.  The Board's 
decision, which was not appealed, is final.  38 U.S.C.A. 
§ 7104.  The veteran filed later claims for an increased 
rating, which the RO denied in rating decisions in April 1997 
and in July 1998.  The veteran did not appeal these 
decisions, which thus became final.  38 U.S.C.A. § 7105.  

Thus the effective date for any later increase in the 10 
percent rating for the left shoulder disability must be 
determined in relation to a later increased rating claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

On December 1, 1998, the veteran filed a new claim for an 
increase in the 10 percent rating for the left shoulder 
disability.  The effective date of any increased rating must 
be determined in relation to this claim.

The only evidence of treatment for the left shoulder within 
the year prior to the December 1, 1998 increased rating claim 
consists of a normal X-ray from February 1998 and a March 
1998 MRI examination that found no rotator cuff tear or 
significant impingement.  It is not factually ascertainable 
that the left shoulder disability increased in severity on 
any particular date within the year preceding the December 1, 
1998 claim.  The only evidence of an increase in severity of 
the left shoulder disability was generated after the receipt 
of the claim on December 1, 1998.  Specifically, an August 
2000 VA examination showed that left arm motion was limited 
to the shoulder level, warranting a 20 percent rating under 
Diagnostic Code 5201.  Thus, the rating for the left shoulder 
disability may not be increased to 20 percent prior to the 
December 1, 1998 claim.

As the preponderance of the evidence is against the claim for 
an earlier effective date for an increased 20 percent rating 
for the left shoulder disability, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

An earlier effective date for an increased 20 percent rating 
for a left shoulder disability is denied.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

